Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 1 of 13                        PageID #: 767



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

BERNA E. PARKER and                               )
BEVERLY D. WALL,                                  )
                                                  )
       Plaintiffs,                                )
                                                  )
vs.                                               )   Civil Action No. 18-00234-KD-B
                                                  )
RANDY LEE MORTON,                                 )
                                                  )
       Defendant.                                 )

                                               ORDER

       This action is before the Court on Plaintiffs Berna E. Parker’s and Beverly D. Wall’s Motion

for Payment of Taxable Costs, Memorandum in Support, Bill of Costs, Exhibits A through O, and

Counsel’s Declaration in Support of Bill of Costs (doc. 113); Defendant Randy Lee Morton’s

response in opposition (doc. 114); and Plaintiffs’ reply (doc. 115). Upon consideration, and for the

reasons set forth herein, Plaintiffs’ Motion is GRANTED in part and DENIED in part.

       Plaintiffs move pursuant to Fed. R. Civ. P. 54 and 28 U.S.C. § 1920 for taxation of costs in

the total amount of $15,938.25 (doc. 113-1, doc. 113-2, p. 8). Plaintiffs argue that the costs set

forth in the Bill of Costs are correct and necessarily incurred in the case (doc. 113-1). Rule 54 of the

Federal Rules of Civil Procedure provides, in relevant part, that “[u]nless a federal statute, these

rules, or a court order provides otherwise, costs--other than attorney's fees--should be allowed to the

prevailing party.” Fed. R. Civ. P. 54(d)(1). Title 28 U.S.C. § 1920 lists the costs which the Court or

the Clerk may tax. Specifically,

       (1) Fees of the clerk and marshal;

       (2) Fees for printed or electronically recorded transcripts necessarily obtained for use in the
       case;

       (3) Fees and disbursements for printing and witnesses;
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 2 of 13                       PageID #: 768



       (4) Fees for exemplification and the costs of making copies of any materials where the
       copies are necessarily obtained for use in the case;

       (5) Docket fees under section 1923 of this title;

       (6) Compensation of court appointed experts, compensation of interpreters, and salaries,
       fees, expenses, and costs of special interpretation services under section 1828 of this title.

28 U.S.C.A. § 1920.

       “The party seeking an award of costs must submit a request that enables the court to

determine the party's entitlement to those costs.” Zainulabeddin v. University of South Fla. Bd. of

Trustees, 749 Fed. Appx. 776, 787 (11th Cir. 2018) (citing Loranger v. Stierheim, 10 F.3d 776, 784

(11th Cir. 1994)). “[A]bsent explicit statutory authorization, courts are limited to the costs

enumerated in 28 U.S.C. § 1920.” Computer Program & Sys. Inc. v. Wazu Holdings, Ltd., No. CV

15-00405-KD-N, 2019 WL 1119352, at *1 (S.D. Ala. Mar. 11, 2019) (citing Crawford Fitting Co.

v. J.T. Gibbins, Inc., 482 U.S. 437, 445 (1987)); Glenn v. General Motors Corp., 841 F.2d 1567,

1575 (11th Cir. 1988) (same).

       I. Fees of the clerk and marshal.

       Pursuant to 28 U.S.C. § 1920(1), the court or the clerk may tax the fees of the clerk and

marshal. Plaintiffs seek costs for the $400.00 filing fee and $165.00 for fees incurred pursuant to

counsels’ pro hac vice admission for a total of $565.00(doc. 113-2, p. 2-3; doc. 113-7). The filing

fee is an allowable cost. However, pro hac vice fees are not. See Nail v. Shipp, 2020 WL 1670459,

at *11 (S.D. Ala. Apr. 3, 2020) (collecting cases and citing Eagle Ins. Co. v. Johnson, 982 F. Supp.

1456, 1459-1460 (M.D. Ala. 1997), aff'd 162 F.3d 98 (11th Cir. 1998)). Accordingly, costs are

taxed in the amount of $400.00.

       Costs may be taxed for a private process server's fee but should not exceed the statutory

maximum authorized for service by the U.S. Marshals Service. United States E.E.O.C. v. W&O,



                                                   2
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 3 of 13                        PageID #: 769



Inc., 213 F.3d 600, 623-624 (11th Cir. 2000). The U.S. Marshals Service may charge $65.00 per

hour for each item served, plus travel costs and other out-of-pocket expenses. 28 U.S.C. § 1921(b);

28 C.F.R. § 0.114(a)(3).

        Plaintiffs seek costs in the amount of $65.00 each for service of subpoenas on Mobile

County Communications District, Officer Forward, and OnStar for a total of $195.00 (doc. 113-2, p.

2). In support, Plaintiffs provide a copy of the private process server’s invoices (doc 113-6). The

requested costs are within the statutory and regulatory hourly rate. Accordingly, costs are taxed in

the amount of $195.00.

        II. Fees for printed or electronically recorded transcripts necessarily obtained for use in the
case.

        Pursuant to 28 U.S.C. § 1920(2), fees for deposition transcripts are recoverable if the

transcripts were “necessarily obtained for use in the case.” W&O, Inc., 213 F.3d at 621 (Whether

the deposition costs are taxable depends on “whether the deposition was wholly or partially

‘necessarily obtained for use in the case.’”). Deposition costs may be taxed even if the use of the

deposition was minimal or not critical to the party's ultimate success, unless the losing party shows

that the deposition “was not related to an issue present in the case at the time of the deposition.” Id.

“Where the deposition costs were merely incurred for convenience, to aid in thorough preparation,

or for purposes of investigation only, the costs are not recoverable.” Id. at 620. Therefore, certain

costs related to the deposition transcript may not be recoverable. Nail v. Shipp, 2020 WL 1670459,

at *18 (“costs for deposition discs, travel transcripts, PDF/USB bundles, summaries, mini-

transcripts, CD/DVD transcripts, electronic transcripts (Etran), ASCII disks, ‘synchronization,’ etc.,

are deemed as incurred for the convenience of counsel and are non-recoverable. . . . Additionally,

late fees, expedited transcripts, postage, shipping, delivery and handling charges related to the

deposition transcripts are non-recoverable as ordinary business expenses.”) (citations omitted);



                                                   3
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 4 of 13                       PageID #: 770



Watson v. Lake City, 492 Fed. Appx. 991, 997 (11th Cir. 2012) (Section “1920 does not authorize

recovery of costs for shipment of depositions or costs for binders, tabs, and technical labor.”).

       Plaintiffs claim costs in the amount of $835.50 for the deposition transcripts for three

witnesses – Angela Morton, Austin Foster and Kayla Foster - and Defendant Randy Morton

($737.10), court reporter’s appearance fee ($90.00), and postage and handling ($8.40) (doc. 113-2,

p. 1; doc. 113-3). Plaintiffs did not explain how these four transcripts were “necessarily obtained

for use in the case” (doc 113-1). However, the depositions of three witnesses were read into the

record at trial. Defendant Morton’s deposition was used at trial during. Thus, it appears that these

deposition transcripts were necessarily obtained for use in the case.

       The court reporter charged an attendance fee. “[T]he fee for court reporter attendance is a

taxable cost.” See Computer Program & Systems, Inc. v. Wazu Holdings, Ltd., 2019 WL 1119352,

at *14. However, costs for shipping and handling are not recoverable. Nail v. Shipp, 2020 WL

1670459, at *18 (“Additionally, . . . postage, shipping, delivery and handling charges related to the

deposition transcripts are non-recoverable as ordinary business expenses.”). Accordingly, costs for

deposition transcripts and the attendance fee are taxed in the amount of $827.10.

       Plaintiffs also seek costs for “printing” and provide a statement of charges in the amount of

$50.00 for research, production, and copying of an audio recording by the Mobile County

Communications District (doc. 113-5, p. 5). However, this claim for costs seems more

appropriately addressed under 28 U.S.C. § 1920(2) as a “fee for an electronically recorded transcript

necessarily obtained for use in the case.” In that regard, Plaintiffs do not explain how this audio

recording was “necessarily obtained for use in the case.” Id. The recording is not among the exhibits

at trial. The parties did not file motions for summary judgment, such that it may have been used as

an exhibit. Accordingly, this cost is not taxed.




                                                   4
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 5 of 13                         PageID #: 771



       Plaintiffs also seek costs for “printing” for Dancel Multimedia’s “Preparation of Exhibits for

Trial” (doc. 113-2, p. 2). They provide a copy of an invoice in the amount of $156.25 for services

described as “MPEGing Dr. Ogden, Dr. Ogden, Dr. Texada”, “Timestamping Dr. Ogden, Dr.

Ogden, Dr. Texada” and “JT-Document Management, Check Depo to verify they are synced” (doc.

113-5, p. 3). These fees appear to have been incurred for the use of the depositions of Dr. Ogden

and Dr. Texada. Therefore, this claim for costs seems more appropriately addressed under 28

U.S.C. § 1920(2) as fees “for printed or electronically recorded transcripts necessarily obtained for

use in the case.”

       In that regard, “costs for . . . ‘synchronization’ . . . are deemed as incurred for the

convenience of counsel and are non-recoverable.” Nail v. Shipp, 2020 WL 1670459, at *18

(collecting cases); See Rodriguez v. Geovera Specialty Ins. Co., 2020 WL 2732337, at *8 (S.D. Fla.

May 26, 2020) (declining to tax costs for synchronization, recognizing the district courts’ varying

decisions on the issue, and that “ ‘given the Eleventh Circuit’s strict adherence to the language of

section 1920, it appears likely that the Court would find that an award of such costs is not permitted

by the section.’”) (quoting Powell v. The Home Depot, U.S.A., Inc., 2010 WL 4116488, at *13

(S.D. Fla. Sept. 14, 2010), report and recommendation adopted, 2010 WL 4102933 (S.D. Fla. Oct.

18, 2010) (citing W&O, Inc., 213 F.3d at 620) (noting that courts may only tax costs as authorized

by statute)). And costs for timestamping are considered as incurred for the convenience of counsel

and non-recoverable. See Mitchell-Proffitt Co. v. Eagle Crest, Inc., 2005 WL 8159671, at *6 (M.D.

Fla. Nov. 28, 2005) (sustaining objections to costs of time stamping the deposition video as a

technical support charge not allowed under § 1920). Accordingly, these costs are not taxed.

       Plaintiffs also seek costs for “printing” and provide a copy of an invoice in the amount of

$3,994.61 from Dancel Multimedia for video services (doc. 113-5, p. 4). These fees appear to have

been incurred in connection with preparing the video depositions of Dr. Texada and Dr. Ogden for


                                                   5
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 6 of 13                        PageID #: 772



trial and playing the video depositions at trial. Therefore, this claim for costs seems more

appropriately addressed under 28 U.S.C. § 1920(2) as fees “for printed or electronically recorded

transcripts necessarily obtained for use in the case.”

       Defendant objects to taxation of these costs. As the non-prevailing party, he has the burden

to demonstrate that a challenged cost is not taxable. W & 0, Inc., 213 F.3d at 621; Williams-Evans

v. Advance Auto Parts, Inc., 2021 WL 1723228, at *2 (S.D. Ga. Apr. 30, 2021). Defendant argues

that in Morrison v. Reichhold Chemicals, Inc., 97 F. 3d 460 (11th Cir. 1996), the Court of Appeals

for the Eleventh Circuit clarified that the costs for displaying videotaped depositions at trial are not

taxable (doc. 114). In reply, Plaintiffs argue that Morrison “is factually distinct in that it disallowed

the cost associated with ‘equipment rental’ used at trial” but their invoice does not include an

equipment rental charge, and therefore, these costs should be taxed (doc. 115, p. 1-2).

       The decision in Morrison was not limited to equipment rental costs. In Morrison, the

Eleventh Circuit found “nothing in § 1920, the Federal Rules of Civil Procedure, or case law to

support the taxation of costs for equipment rental or fees charged by a videographer for playback of

video depositions at trial” and reversed the district court’s decision to tax the “videography costs

during trial.” Id., at 465-466 (emphasis added).

       Plaintiffs’ invoice does not contain a specific line-item for equipment rental. However, the

invoice shows charges for “Bm-Technician, Meet with Clients, test equipment at the courthouse,

Review videos” , “BM-Technician, trial, meet with clients, Work on items for tomorrow”, “BM-

Technician, Trial, Breakdown equipment” and charges for the technician’s travel, mileage, and

meal expenses. Regardless of whether the equipment subject to “breakdown” was rented, these are

videography costs for video depositions at trial. Plaintiffs did not provide any reason to vary from

the Eleventh Circuit’s decision. Accordingly, these costs are not taxed.




                                                    6
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 7 of 13                       PageID #: 773



       Plaintiff Wall seeks fees for the “Trial Deposition Transcript & Video” of Dr. Texada

($1,048.55) and Dr. Ogden ($519.50) (doc. 113-2, p. 4). Plaintiff Parker seeks fees for the “Trial

Deposition Transcript & Video of Dr. Ogden” ($226.15) (doc. 113-2, p. 7). In support, Parker and

Walk provide copies of the court reporter’s invoice (doc. 113-10; doc. 113-15).

       As to Dr. Texada and Dr. Ogden, Defendant argues that Wall and Parker “cannot recover as

taxable costs for both the cost of the transcript … and the videotapes of the depositions” (doc. 114,

p. 2-3). Defendant argues that because the invoices do not breakdown the fees, the Court should not

tax costs unless Wall and Parker provide this breakdown. Id. In reply, Wall and Parker argue that

the Court should tax costs for the transcripts and the videotapes. In support, they cite Dennis v.

Waffle House, Inc., 2006 WL 8431236, at *2-3 (N.D. Ga. May 17, 2006). In Dennis, the district

court awarded costs because the notice of deposition indicated the depositions would be recorded by

stenographic means and by videotape and the opposing party did not object to the depositions being

taken in this manner (doc. 115, p. 3-4).

       The notices of deposition for Dr. Texada and Dr. Ogden state that “Plaintiffs will take the

video deposition . . . before an official court reporter” (docs. 61, 62). Arguably, the notices did not

specify that the deposition would be taken by stenographic means and by videotape. As Defendant

points out, the invoice regarding Dr. Texada is a “lump-sum” with no breakdown of the fees for the

stenographic transcript or the video and the invoices regarding Dr. Ogden does not breakdown the

different charges for “1 Original, 1 Condensed Transcript – Expert Video” (doc. 113-10, p. 3; doc.

113-15, p. 2). Since the Court is without sufficient information as to which portion of these fees

were paid for a stenographic transcript or the deposition video, or a condensed transcript (which

would be incurred for the convenience of counsel), or other possible non-recoverable costs, these

costs are not taxed. Nail v. Shipp, 2020 WL 1670459, at *18 (“cost requests (including deficient

invoices) failing to sufficiently describe what was billed are not recoverable”); Moore v. Baker,


                                                   7
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 8 of 13                       PageID #: 774



2020 WL 4928997, at *4 (S.D. Ala. Aug. 21, 2020) (declining taxation of costs where the invoice

did not specify the costs for each line item and the Court was unable to determine whether the items

were duplicative or if the costs were recoverable).

        Wall and Parker seek the costs of their deposition transcripts (doc. 113-2, p. 4; $328.86)

(doc. 113-2, p. 7; $351.38). They provide copies of the court reporter’s invoices (doc. 113-10, p. 4;

(doc. 113-15, p. 3). However, the invoices do not separate the costs for the transcript, services

performed, or products provided by the court reporter. Again, since the Court is without sufficient

information as to which portion of these fees were paid for a stenographic transcript or attendance

fee as opposed to a condensed, mini, or travel transcript (which would be incurred for the

convenience of counsel and non-recoverable ), or other possible non-recoverable costs such as

postage and handling, these costs are not taxed.

        III. Fees and disbursements for printing and witnesses

        Pursuant to 28 U.S.C. § 1920(3), fees and disbursements for printing and witnesses may be

taxed as costs. The fee and allowances for witnesses are set by statute, 28 U.S.C. § 1821, which in

relevant part, sets forth as follows:

        (a)(1) Except as otherwise provided by law, a witness in attendance at any court
        of the United States, or before a United States Magistrate Judge, or before any
        person authorized to take his deposition pursuant to any rule or order of a court of
        the United States, shall be paid the fees and allowances provided by this section.
        ...

        (b) A witness shall be paid an attendance fee of $40 per day for each day's
        attendance. A witness shall also be paid the attendance fee for the time necessarily
        occupied in going to and returning from the place of attendance at the beginning
        and end of such attendance or at any time during such attendance.

        (c)(1) A witness who travels by common carrier shall be paid for the actual
        expenses of travel on the basis of the means of transportation reasonably utilized
        and the distance necessarily traveled to and from such witness's residence by the
        shortest practical route in going to and returning from the place of attendance.


                                                   8
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 9 of 13                        PageID #: 775



        Such a witness shall utilize a common carrier at the most economical rate
        reasonably available. A receipt or other evidence of actual cost shall be furnished.

        (2) A travel allowance equal to the mileage allowance which the Administrator of
        General Services has prescribed, pursuant to section 5704 of title 5, for official
        travel of employees of the Federal Government shall be paid to each witness who
        travels by privately owned vehicle. Computation of mileage under this paragraph
        shall be made on the basis of a uniformed table of distances adopted by the
        Administrator of General Services.

        (3) Toll charges for toll roads, bridges, tunnels, and ferries, taxicab fares between
        places of lodging and carrier terminals, and parking fees (upon presentation of a
        valid parking receipt), shall be paid in full to a witness incurring such expenses.

        (4) All normal travel expenses within and outside the judicial district shall be
        taxable as costs pursuant to section 1920 of this title.


28 U.S.C. § 1821. A witness may also be paid a subsistence allowance if an overnight stay is

required. Id. at (d).

        A. Fees for witnesses

        Plaintiffs seeks costs for “fees and disbursements” in the amount $1,200.00 for “Dr. Steve

Ogden Deposition Fee” and $50.00 for “Officer John A. Forward Trial Witness Fee” (doc. 113-2, p.

1). Plaintiffs provide a copy of the checks drawn on counsels’ accounts and payable to the

witnesses (doc. 113-4). Plaintiff Wall seeks costs in the amount $1,500.00 for “Dr. Richard Texada

Deposition Fee” and $600.00 for “Deposition Conference with Dr. Richard Texada” (doc. 113-2, p.

4). She provides a copy of a letter to counsel from Paradigm Health System and two checks drawn

on counsel’s accounts and payable to Paradigm (doc. 113-11).

        By statute and case law, the fee for a witness is limited to $40.00 per day. 28 U.S.C. §

1821(b); Glenn v. General Motors Corp., 841 F.2d 1567, 1574, n. 19 (11th Cir. 1988) (noting the

maximum amount recoverable for witness fees is set in Section 1821); see also Kivi v. Nationwide

Mut. Ins. Co., 695 F.2d 1285, 1289 (11th Cir. 1983) (in a diversity action, “it is well settled that


                                                   9
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 10 of 13                          PageID #: 776



expert fees cannot be assessed in excess of witness fees provided in § 1821.”). Costs for certain

expenses incurred by the witness may be taxable under 28 U.S.C. § 1821(c) or (d).

        The Court is aware that Dr. Texada and Dr. Ogden attended a deposition for at least one day

because the depositions were used at trial. As to Officer Forward, the Court may independently

verify that he testified at trial on one day. In a separate section of the Bill of Costs, Plaintiffs

indicate that a subpoena was served upon Officer Forward. Under the Federal rules, serving a

subpoena requires “tendering the fees for 1 day’s attendance and the mileage allowed by law” Fed.

R. Civ. P. 45(b)(1). Apparently, the $10.00 in excess of the $40.00 fee was for mileage.

Accordingly, costs are taxed in the amount of $40.00 as to Dr. Texada, $40.00 as to Dr. Ogden, and

$50.00 as to Officer Forward.

        However, Plaintiffs did not provide the Court with any invoice from Dr. Texada or Dr.

Ogden, receipts for travel on common carriers or tolls, mileage calculations, or lodging, to verify

that some portion of the payments to these witnesses were for expenses which may be taxed as costs

pursuant to § 1821(c) and (d). Accordingly, costs in excess of $80.00, are not taxed as to Dr.

Texada and Dr. Ogden. See Robles v. GEICO Indemnity Co., 2021 WL 963571, at *3 (M.D. Fla.

Feb. 19, 2021), report and recommendation adopted, 2021 WL 951248 (M.D. Fla. Mar. 12, 2021)

(“A party's failure to provide sufficient detail or documentation for the costs can be grounds to deny

the costs.”) (citation omitted).

        B. Fees for printing

        Pursuant to 28 U.S.C. § 1920(3), fees and disbursements for printing may be taxed as costs.

Plaintiffs seek $17.00 for printing the “Alabama Department of Safety Crash Report” (doc. 113-2,

p. 2). In support, Plaintiffs provide a copy of the receipt for purchase of the crash report from

Alabama Law Enforcement (doc. 113-2, p. 2; doc. 113-5, p. 2). A diagram from the “Mobile Police




                                                    10
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 11 of 13                          PageID #: 777



Department Alabama Uniform Crash Report” was admitted into evidence. Accordingly, costs are

taxed in the amount of $17.00.

        Plaintiffs Wall and Parker seek costs for “printing” medical records and records from the

Mobile Fire and Rescue in the total amount of $762.27 and $514.10, respectively (doc. 113-2, p. 4,

p. 7). Citing 28 U.S.C. § 1920(4), Defendant objects to taxation of these costs as “copying” costs

for copies that were not necessarily obtained for use in the case. Defendant argues that Plaintiffs did

not seek to recover medical expenses at trial and did not introduce any of the medical records into

evidence; therefore, these copies were not necessarily obtained for use in the case (doc. 114, p. 3-4).

In reply, Plaintiffs argue that the case upon which Defendant relies actually supports their request

for taxation of these cost because the court in that case taxed the costs of copying medical records

pursuant to § 1920(4) (doc. 115, p. 5).

        Defendant cites to January v. Outokumpo Stainless USA, LLC, 2016 WL 6134537 (S.D.

Ala. Oct. 19, 2016). In that case, “Plaintiff did not allege damages in his complaint that would

require medical records.” Id., at *3. However, the district court awarded costs to Defendant for

medical records because “Defendant offers a transcript excerpt of Plaintiff’s counsel conceding that

there were records from Dr. Thomas Lane pertaining in some manner to Plaintiff’s claim, which

were not produced in response to Defendant’s discovery request.” Id. at *3.

        In this action, Parker and Wall initially sought damages for “past, present, and future

medical expenses for the treatment of their injuries” (doc. 1, p. 4). However, in their joint pre-trial

document, the parties agreed that Plaintiffs were “not seeking to recover[] any medical expenses as

part of their damages in this case.” (doc. 89, p. 9). Thus, early in this litigation, Plaintiffs did seek

recovery of their medical expenses. Moreover, the records of the Mobile Fire-Rescue Department

were admitted into evidence as were certain portions of some of the medical records. Arguably,




                                                    11
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 12 of 13                        PageID #: 778



obtaining certified copies of their medical records would have been necessarily obtained for use in

the case. Therefore, the Court finds that costs of printing or copying should be taxed to Defendant.

          Review of the invoices shows that a per-page fee of approximately $1.00 was generally paid

for the actual copies. However, the bulk of the fees were paid for processing, retrieval, and

research,1 with some expenses incurred for certifications, while mailing, shipping or sales tax

composed a de minimus part. Some of the invoices were flat fees without a breakdown as to what

portion of the invoice was for copies as opposed to other fees. In view thereof, costs are taxed in

the amount of $600.00 to offset certain non-recoverable costs. See W&O, Inc., 213 F.3d 600, 623

(11th Cir. 2000) (“[p]hotocopying costs may be recovered even though the underlying document

was not admitted at trial[ ]”); CPSI v. Wazu, 2019 WL 1119352, at *16 (taxing costs for certified

copies); Tempay Inc. v. Biltres Staffing of Tampa Bay, LLC, 2013 WL 6145533, at *6 (M.D. Fla.

Nov. 21, 2013) (finding that charges for research or retrieval of documents or fees for postage were

non-taxable). Bond Safeguard Ins. Co. v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA., , 2015 WL

12835944, at *4 (M.D. Fla. Mar. 6, 2015) (denying costs for “administrative, research, and retrieval

fees”).

          IV. Travel for depositions

          Plaintiffs seek costs for counsel’s travel to Missouri for deposition of Defendant and three

witnesses ($1,351.59) and to Georgia for Plaintiffs’ depositions ($396.21) (doc. 113-2, p. 3).

Plaintiffs provide copies of documentation for airfare, car rental, hotel, airport parking, and fuel

(doc. 113-8, doc. 113-9). Plaintiff Wall seeks costs for counsel’s travel to Louisiana ($180.42) for

Dr. Texada’s deposition and to Georgia ($605.28) for Wall’s deposition (doc. 113-2, p. 5-2). She



          1
        For example, Chatham Orthopedic charged a processing fee of $25.88 while the fee for
copies was $3.88 and Paradigm Health System charged a service fee of $25.00 while the fee for
copies was $16.00.


                                                    12
Case 1:18-cv-00234-KD-B Document 116 Filed 06/08/21 Page 13 of 13                       PageID #: 779



provides a copy of the summary of charges for counsel’s hotel in Louisiana (doc. 113-13) and

copies of invoices for airfare, hotel, and taxi for the deposition in Georgia (doc. 113-14). Plaintiff

Parker seeks costs for counsel’s travel to Georgia ($490.56) for her deposition (doc. 113-2, p. 8).

She provides a copy of counsel’s invoices for airfare and hotel (doc. 113-17). However, this Court

has previously determined that “none of these costs are awardable under Section 1920.” Nail v.

Shipp, 2020 WL 1670459, at *12 (denying costs for plaintiffs’ counsel’s travel expenses)

(collecting cases). Accordingly, these costs are not taxed.

       V. Conclusion

       Upon consideration, and for the reasons set forth herein, the motion is GRANTED IN PART

and DENIED IN PART, and costs are taxed as follows:

       $400.00 for fees of the clerk;

       $195.00 for fees of the marshal;

       $827.10 for costs of deposition transcripts and the attendance fee;

       $130.00 for witness fees;

       $17.00 for costs for printing;

       $600.00 for costs for printing and copying;

       $2,169.10



       DONE and ORDERED this the 8th day of June 2021.


                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  13
